NOT FOR PUBLICATION WITHOUT THE
                             APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-2956-18T1

IN THE MATTER OF JUAREZ
HILL, CITY OF NEWARK
DEPARTMENT OF
NEIGHBORHOOD AND
RECREATIONAL SERVICES.
______________________________

                Submitted May 26, 2020 – Decided June 9, 2020

                Before Judges Fasciale and Mitterhoff.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2016-1885.

                Cynthia Hughes Hardaway, attorney for appellant
                Juarez Hill.

                John J. Zidziunas and Associates, LLC, attorneys for
                respondent City of Newark, Department of
                Neighborhood and Recreational Services (John J.
                Zidziunas and Jeff V. Fucci, on the brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent New Jersey Civil Service Commission
                (Jonathan S. Sussman, Deputy Attorney General, on the
                statement in lieu of brief).

PER CURIAM
      Juarez Hill appeals from a final agency decision by the Civil Service

Commission (the Commission), upholding his termination as a code

enforcement officer for the City of Newark Code Enforcement Department on

charges of conduct unbecoming of a public employee, misuse of public property,

and other sufficient cause, N.J.A.C. 4A:2-2.3(a)(6), (8), and (12). Hill primarily

argues that the City of Newark, Department of Neighborhood and Recreational

Services (City), failed to establish its burden that Hill stole a computer.

      Hill worked for the City in the Code Enforcement Department for

approximately fourteen years. On December 30, 2014, City officials discovered

that a work computer was missing. Video surveillance outside of City Hall,

where Hill worked, showed him leaving the building at 6:01 p.m. on December

29, 2014, pushing a cooler that contained a computer. At that time, Hill was on

vacation and did not have a computer assigned to him.

      The City immediately suspended Hill. After conducting a disciplinary

hearing, the City sustained the charges and terminated Hill's employment. Hill

appealed his termination to the Commission, and an administrative law judge

(ALJ) heard the matter as a contested case. The ALJ heard witness testimony,

viewed the surveillance video, reviewed other documentary evidence, and she




                                                                              A-2956-18T1
                                         2
upheld the City's decision.    The Commission ultimately adopted the ALJ's

recommendation.

      We conclude that Hill's arguments are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E). We add the following brief

remarks.

      This court gives "substantial deference to an agency's imposition of a

disciplinary sanction, based on its 'expertise and superior knowledge of a

particular field.'" In re Hendrickson, 235 N.J. 145, 158-59 (2018) (quoting In

re Herrmann, 192 N.J. 19, 28 (2007)). We owe an agency decision a "strong

presumption of reasonableness." In re Carroll, 339 N.J. Super. 429, 437 (App.

Div. 2001) (quoting In re Vey, 272 N.J. Super. 199, 205 (App. Div. 1993), aff'd,

135 N.J. 306 (1994)). We will not substitute our judgment for that of the

administrative agency. Clowes v. Terminix Int'l, Inc., 109 N.J. 575, 587 (1988).

This court also "will not upset a determination by the Commission in the absence

of a showing that it was arbitrary, capricious or unreasonable . . . that it lacked

fair support in the evidence, or that it violated legislative policies expressed or

implicit in the civil service act." Campbell v. Dep't of Civil Serv., 39 N.J. 556,

562 (1963); Hendrickson, 235 N.J. at 160.




                                                                           A-2956-18T1
                                        3
      Multiple witnesses testified before the ALJ, and they identified the

computer in the cooler that Hill was wheeling out of City Hall. The ALJ found

certain witnesses credible, stating that they were City employees⸻familiar with

Hill and the equipment⸻and that they had no motivation to lie. The Commission

independently reviewed the record, evaluated the parties' submissions, and

determined—like the ALJ—that the City appropriately terminated Hill. The

Commission's decision is reasonable and supported by adequate evidence in the

record.

      Affirmed.




                                                                       A-2956-18T1
                                      4